Scott, Judge,
delivered the opinion of the court.
The law, in dealing with the subject of the alteration of written instruments, looks further than to the materiality or immateriality of the alteration. Aware of the danger of countenancing the most trifling change, it has not permitted those entrusted with such instruments to alter them and af-terwards defend their conduct by alleging the immateriality of the alteration. There is a motive to such conduct, and if an alteration of an instrument is immaterial, and believed to be so, there can be no inducement to the act. Every man’s sense of justice and propriety must teach him that it is wrong to alter in any way an instrument made by another which is to bind him. As the nature and purposes of contracts require that they should pass to the hands of those who are interested in altering them to the prejudice of those who execute them, and as the facilities for making alterations are numerous and the difficulty of proving them is great, all means should be employed to impress on the minds of those who are in the possession of such paper a sense of its inviolability.
Greenleaf, speaking of instruments which are made void by reason of their alteration, says the grounds of this doctrine are two-fold. The first is that of public policy, to prevent fraud, by not permitting a man to take the chance of committing a fraud without running any risk of losing by the event when it is detected. The other is to insure the identity of the instrument and prevent the substitution of another without the privity of the party concerned. (Sec. 565 ; Mudlin v. Platte County, 8 Mo. 238 ; 19 Penn. State Rep. 119.)
We do not consider the alteration was a matter of indiffer*139ence. It certainly affected the payee and endorsers. Had they paid the note, the alteration would have confused and embarrassed them in obtaining indemnity from the maker. Although there was no firm whose style was B. E. C. Champion & Co., yet if a note for a debt due by Champion & Co. had been executed in the style of B. E. C. Champion & Co., it does not follow that Champion & Co. would not have been liable. Partners, by misnaming, the style of their partnership, can no more obtain an advantage than individuals by misnaming themselves. They may embarrass their creditors in the pursuit of their remedies by such a course, but they can not expect thereby to escape the payment of their liabilities. The note, as originally executed, imported that it was for a debt of B. E. C. Champion. If afterwards it is altered to make it a debt due by a firm, how are the payee and endorsers to know how to sue upon it ? Will they sue the original maker or the partners ? Will the endorsers, other than the payee, know whether or not it was for a partnership debt ? The individual note of a member of a firm may be a preferable security to a note of the firm. This is obvious when we regard the law of partnerships as it is administered under the rules of equity, rules to which all partnerships are subject in the adjustment of demands against them in case of insolvency. To put a note in a condition that long and expensive litigation will be necessary to realize its proceeds, is a great diminution of its value.
Although Champion, as the maker of the note, had a right to make any alterations he pleased before he uttered it, yet it can not be maintained that the maker of a promissory note, after he has signed it and procured the endorsement of the payee and others as endorsers, can substitute the name of another maker without the consent of the payee and endorsers. This is too plain to need any argument or illustration.
Judgment affirmed;
Judge Ewing concurs. Judge Nap-ton absent.